Citation Nr: 9933302	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by being housebound.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from August 1967 to December 
1970.  

The appeal arises from a rating decision dated in January 
1995 in which the Regional Office (RO) denied special monthly 
compensation.  The veteran subsequently perfected an appeal 
of that decision; the Board of Veterans' Appeals (Board) 
remanded the case in February 1997.  The case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran is so helpless that he needs the regular aid 
and attendance of another person due to his service-connected 
post-traumatic stress disorder.  


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
being in need of aid and attendance of another person are 
met.  38 U.S.C.A. §§ 1114(l), 5107 (West 1991); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for additional 
compensation benefits in the form of special monthly 
compensation based on the need for regular aid and attendance 
or by being housebound is well-grounded within the meaning of 

38 U.S.C.A. § 5107; that is, the claim is plausible, 
meritorious on its own or capable of substantiation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

While it is not clear if records of all pertinent treatment 
reported by the veteran since the Board's February 1997 
remand were requested by the RO, in light of the Board's 
decision in this case, the Board finds that the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in the development of his claim, nor is a remand in 
accordance with Stegall v. West, 11 Vet. App. 268 (1998), 
warranted.  

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disability, so helpless 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).  The following criteria will be considered in 
determining whether the veteran is in need of the regular aid 
and attendance of another person:  the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
such aid; inability of the veteran to feed himself through 
the loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in 

connection with his or her condition as a whole and that it 
was only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  

The Board notes that the veteran's only service-connected 
disability is post-traumatic stress disorder, which has been 
evaluated as 100 percent disabling since 1982.  Review of the 
record discloses that the veteran also has many nonservice-
connected disorders.  

The Board will summarize the evidence most pertinent to the 
claim currently on appeal.  A VA Form 21-2680 (Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance) received in January 1995 shows that the veteran 
experienced dizziness, loss of hearing and loss of eyesight, 
forgot to take his medications, needed assistance traveling 
and needed supervision with medication.  The examiner also 
noted that the veteran's spouse had to stay home and take 
care of him.  

In a letter dated in April 1997, J. Thomas Luck, M.D., a 
private physician, related that the veteran's spouse was 
required to stay home and take care of the veteran because of 
his mental condition and physical condition.  According to 
Dr. Luck, it was necessary for the veteran's wife to 
administer his medications, help him with bathing and take 
care of all of his personal needs.  

The veteran underwent a VA aid and attendance and housebound 
examination in April 1997.  According to the examination 
report, the veteran required an attendant in order to report 
for the examination - his wife, who provided his 
transportation by car.  It was also noted that the veteran, 
while not blind, did have difficulty with vision due to 
cataracts.  Examination revealed that the veteran was able to 
fasten and unfasten clothing with his right hand, and bathe 
and go to the bathroom by himself, although those activities 
took an extraordinary length of time because of his 
generalized weakness and poor coordination.  Also, he 
required an attendant in order to shave.  Examination also 
revealed functional restrictions with reference to 

limitation of motion of the lower extremities because of 
diffuse muscle wasting and cachexia, with concomitant 
generalized weakness.  Additionally, the veteran was weak 
enough to require occasional assistance when rising from the 
toilet seat.  At the examination, he needed extensive 
assistance because of lower extremity generalized weakness 
when arising from a chair and transferring to the examining 
table.  The examiner also related that balance and propulsion 
were compromised because of the veteran's generalized 
debility.  

The April 1997 examiner also reported that the veteran was 
unable to protect himself from the hazards or dangers of the 
daily environment.  It appears that conclusion was based on 
the veteran's inability to hear well, deficits in vision, 
poor mentation, chronic depression and withdrawal, general 
weakness and debilitation secondary to his primary disease.  
The examiner did not specify what the veteran's primary 
disease was but listed Crohn's disease first when listing 
diagnoses.  Additionally, the examiner attributed the 
veteran's generalized debility to Crohn's disease and 
pyoderma gangrenosa in the diagnosis portion of the 
examination report.  

The examiner also related that the veteran appeared to be of 
low intelligence, was basically unable to follow directions, 
and needed to be guided with hand movements and sign language 
wherever he went.  It was also noted that the veteran's wife 
indicated that he required constant supervision and would 
take all of his medication at once if not supervised.  The 
examiner also noted two previous suicide attempts by the 
veteran, including a drug overdose a few years prior to the 
examination.  According to the examination report, the 
veteran was also known to have left the stove on and become 
lost and disoriented if he traveled outside the home without 
supervision.  The examiner recommended that the veteran use 
the assistance of a wheelchair for distances further than 30 
yards and related that the veteran was not able to leave his 
home without the supervision of another individual.  

The examiner concluded that the veteran had multiple deficits 
of the sensory organs and was severely ill and that he had 
severe depression and post-traumatic stress 

disorder.  The examiner added that the veteran was not 
competent to manage either his personal or his financial 
affairs in his own best interests and did require the 
assistance of another in order to do so.  

The veteran also underwent a VA psychiatric examination that 
same day.  That examiner reported that the veteran appeared 
to have severe post-traumatic stress disorder and numerous 
physical conditions, many of which were well known to be 
exacerbated by anxiety disorders, including inflammatory 
bowel disease, cardiac arrhythmias and other immune 
difficulties.  According to the examiner, although the 
veteran's primary psychiatric diagnosis was post-traumatic 
stress disorder, it was the examiner's opinion that the 
veteran's chronic and severe anxiety disorder also 
exacerbated several of his physical conditions, to include at 
a minimum his inflammatory bowel disease, migraine headaches 
and steroid dependent skin disorders.  The Board notes that 
the only psychiatric disorder listed as a diagnosis on that 
examination report was post-traumatic stress disorder, an 
anxiety disorder.  See American Psychiatric Association: 
Quick Reference to the Diagnostic Criteria from DSM-IV, 25-26 
(1994).  

The psychiatric examiner also indicated that it was clear 
that the veteran could not be left alone for any period of 
time due to a combination of his totally disabling post-
traumatic stress disorder, very complex medication regimen 
and related physical condition.  The examiner also related 
that the veteran was able to live outside a nursing home 
because of the dedication and constant commitment of his 
spouse, who was clearly unable to work outside the home due 
to the veteran's psychiatric and medical conditions.  In 
responding to questions posed in the Board's February 1997 
remand, the examiner related that the veteran's primary 
anxiety disorder was closely intertwined with his medical 
condition.  The examiner added that, in concert, both the 
veteran's psychiatric and medical conditions make it very 
difficult if not impossible for him to care for himself 
without constant monitoring and assistance.  

In a letter received in April 1997, the veteran's spouse 
related that she could not leave the veteran by himself 
because she feared he would harm himself either 

accidentally or intentionally.  As shown above, medical 
professionals, who have examined the veteran, support the 
assertions of the veteran's wife.  

Thus, probative medical evidence shows that some of the 
criteria for finding the need for aid and attendance of 
another person under the provisions of 38 C.F.R. § 3.352(a) 
are met.  The probative evidence includes the opinions of 
doctors, who have examined the veteran, that he requires the 
regular aid and attendance of another person to protect him 
from the hazards or dangers incident to his daily environment 
due to both his nonservice-connected disorders and his 
service-connected psychiatric disorder, post-traumatic stress 
disorder.  However, his inability to protect himself from the 
dangers of his daily life without supervision includes his 
not taking his medication as prescribed if someone does not 
supervise his use of said medications, or intentionally 
hurting himself.  It appears that such actions are due to his 
service-connected post-traumatic stress disorder.  

Therefore, resolving doubt in the veteran's favor, the Board 
finds that the veteran requires the regular aid and 
attendance of another person to protect him from the hazards 
or dangers incident to his daily environment as a result of 
his service-connected disability, post-traumatic stress 
disorder.  38 U.S.C.A. § 5107(b).  Thus, the criteria for 
special monthly compensation by reason of being in need of 
aid and attendance of another person are met.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).

Additionally, because the Board has decided to grant special 
monthly compensation by reason of the veteran being in need 
of the regular aid and attendance of another person, it is 
not necessary to address whether he is entitled to special 
monthly compensation by reason of being housebound as the 
latter is the lesser benefit.

Finally, with regard to the reference to American Psychiatric 
Association: Quick Reference to the Diagnostic Criteria from 
DSM-IV (1994), as the Board is granting the total benefit 
sought on appeal in this case, not informing the veteran of 
the use of that material prior to the Board's making its 
determination is not prejudicial to him.  



ORDER

Special monthly compensation based on the need for regular 
aid and attendance by another person is granted, subject to 
the provisions governing the award of monetary benefits.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

